— Appeal by the defendant from a judgment of the County Court, Nassau County (Harrington, J.), rendered January 5, 1990, convicting him of criminal sale of a controlled substance in the second degree, upon his plea of guilty, and sentencing him to an indeterminate term of three years to life imprisonment and the payment of $6,050 in restitution.
*808Ordered that the judgment is modified, on the law, by vacating so much of the sentence as directed the defendant to make restitution; as so modified, the judgment is affirmed.
On November 2, 1989, the defendant pleaded guilty to criminal sale of a controlled substance in the second degree in satisfaction of Indictment No. 61489, in exchange for a promised sentence of an indeterminate term of three years to life imprisonment. On January 5,1990, the promised sentence was imposed, but the defendant was further ordered to make restitution of unrecovered so-called "buy money” in the amount of $6,050. It was improper for the court to order the defendant to pay restitution of the buy money (see, People v Rowe, 152 AD2d 907, affd 75 NY2d 948; People v Vigoya, 173 AD2d 582). Mangano, P. J., Sullivan, Harwood and Miller, JJ., concur.